*131STATE OF WISCONSIN — SUPREME COURT
ORDER
On October 22,1996, The Board of Attorneys Professional Responsibility filed a report recommending that the court grant the petition of John G. Kellogg that his license to practice law in Wisconsin be revoked by consent, pursuant to SCR 21.10(1), for professional misconduct. In that petition, Attorney Kellogg stated that he cannot successfully defend against allegations under investigation by the Board that he failed to hold funds belonging to a client in his trust account, used client funds for personal purposes, deceived a client in respect to the disbursement of funds to that client, made misrepresentations to the Board during its investigation, fialed to provide complete and accurate trust account records upon Board request, failed to promptly notify a client of his receipt of funds belonging to the client and deliver them to the client or to the person entitled to them, and commingled client funds with personal funds in his law office checking account. Attorney Kellogg was admitted to practice law in Wisconsin in 1965 and practices in Appleton.
It Is Ordered that the petition for license revocation by consent, pursuant to SCR 21.10(1), is granted and the license of John G. Kellogg to practice law in Wisconsin is revoked, effective December 1,1996.
*132It Is Further Ordered that John G. Kellogg comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves
Clerk of Supreme Court